Title: To George Washington from Major General Robert Howe, 27 June 1780
From: Howe, Robert
To: Washington, George



Dear Sir
Stoney Point [N.Y.] 27th june 1780

I have Such intelligence as makes it more than probable the Enemy look this way, tho’ not having had it from my most authentic sources I can not speak of it positively. I wish They may Attempt it with all my heart, Contest becomes requisite some where, the carolina Debt should be paid off, and West Point seems to be a good Bank to Draw upon, may it answer their Draughts I pray God I have Communicated you[r] orders to Captains Bannister, & Benson Commad⟨rs⟩ at Stoney & Verplanks Points, they are Brave and discreet, & I doubt not their proper conduct. they Look’d Hurt by the Idea of Relinquishing, and will not

do it improperly I am persuaded I am my Dear General with the Most Sincere Respect and affection your Exellency’s most obt Hu. Servant

R. Howe

